      Case 1:19-cv-07478-MKV Document 54 Filed 02/11/21 Page 1 of 1
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: 

 EMILY PENZO,

                            Plaintiff,

                         -against-                                   1:19-cv-07478-MKV

                                                                            ORDER
 CONSOLIDATED EDISON COMPANY OF NEW
 YORK, INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On February 11, 2021, the Court entered an Order granting Plaintiff’s request to extend the

deadline for her to advise the Court whether she has retained substitute counsel or whether she will

proceed pro se to March 26, 2021. [ECF No. 53.] Given the extension of that deadline, Defendant

need not file its pre-motion letter and draft Local Rule 56.1 Statement in connection with its

anticipated motion for summary judgment on February 19, 2021. [See ECF No. 51 at 7].

Defendant should be prepared to file these documents on or before April 5, 2021. The Court will

set a firm deadline for these submissions and schedule a post-discovery/pre-motion conference

upon receiving Plaintiff’s letter regarding the status of her representation.

       The Clerk of Court is respectfully requested to mail copies of this Order and docket entry

53 to the pro se Plaintiff at the following address:

       Emily Penzo
       3469 Fort Independence Street
       Bronx, New York 10463.


SO ORDERED.
                                                       _________________________________
                                                       ____________
                                                                 ____
                                                                    _ ______________
                                                                                  ____
                                                                                  __
                                                                                  ____
                                                                                     ____
                                                                                      ___
                                                                                       __________
Date: February 11, 2021                                MARY K KAY
                                                                AY VYSKOCIL
                                                                    VYS
                                                                      YS
                                                                       SKO
                                                                         K CIIL
      New York, NY                                                   District
                                                                        trict Judge
                                                       United States Dist
